Fourth Court of Appeals
                                       San Antonio, Texas
                                             October 30, 2017

                                           No. 04-17-00713-CR

                                  IN RE Esmeralda C. RODRIGUEZ

                                     Original Mandamus Proceeding 1

                                                  ORDER

Sitting:         Karen Angelini, Justice
                 Rebeca C. Martinez, Justice
                 Irene Rios, Justice

        On October 27, 2017, Relator filed a petition for writ of mandamus. The court has
considered the petition and is of the opinion Relator is not entitled to the relief sought.
Accordingly, the petition for writ of mandamus is DENIED. See TEX. R. APP. P. 52.8(a). The
court’s opinion will issue at a later date.

           It is so ORDERED on October 30, 2017.



                                                            _________________________________
                                                            Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 30th day of October, 2017.



                                                            ___________________________________
                                                            KEITH E. HOTTLE,
                                                            Clerk of Court




1
 This proceeding arises out of Cause No. 147709, styled Esmeralda C. Rodriguez v. State of Texas, pending in the
County Court at Law No. 13, Bexar County, Texas, the Honorable Crystal D. Chandler presiding.